DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter/Reason for Allowance
Claims 1-3, 5-9, 11-14, 16 and 19-30 are allowed. The following is an examiner's statement of reasons for allowance: The claims 1-3, 5-9, 11-14, 16 and 19-30 contain allowable subject matter. In particular, the prior art of record does not teach or suggest the claimed limitations of (in combination with all other limitations in the claim) verifying prior payment of the fee for the photo order and verifying the identification of the photo order by reading the receipt by a receipt reader at the user-accessible output array unit to allow access to the output array units corresponding to the pick-up locations for each of the photo products in the photo order, wherein allowing access comprises unlocking a locking mechanism at each of the output array units corresponding to the pick-up locations for each of the photo products in the photo order. 
   

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Identification of Closest Prior Art
The closest prior art is US Publication No. 2010/0091321 to LeVier et al. which teaches a photo printing device includes a microprocessor, operable to receive photo printing data, a printer, configured to print photographs from the photo printing data, an order sorter, having a plurality of moveable bins 
 
 The other closest prior art is US Publication No. 2003/0217240 to Satomi et al. which teaches an invention allows to control archive of data without any load on the operator of a service by automatically changing the archive condition in correspondence with product information related to the service. When data is to be archived in an apparatus connected to a network, the data archive period is changed on the basis of the information of a product related to the service, which is sent from the user. For example, when the archive condition is the archive period, control is executed to delete data that has expired. However, Satomi et al. fails to teach the claimed limitations (in combination with all other features in the claims) as cited above.           


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW H. LAM whose telephone number is (571)270-7969 and fax number is 571-270-8969. The examiner can normally be reached on Mon-Fri, 9:00 AM-5 P.M.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on (571)272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available 

/ANDREW H LAM/               Primary Examiner, Art Unit 2675